124 F.3d 185
Baby Doe, a Minor, by Her Parents and Natural Guardians,John Doe, Jane Doe, John Doe, Jane Doe, Sibling Doev.Methacton School District, Gerald Raske, Superintendent ofMethacton School District, Philadelphia School District,Laura Giamo, Administrator or Executor of Estate of MichaelGiamo, John Klock, Principal of Methacton Junior HighSchool, J. Russell McConnell, Vice Principal of MethactonJunior High School, Gregory DiFonzo
NO. 96-1989
United States Court of Appeals,Third Circuit.
July 28, 1997

1
Appeal From:  E.D.Pa. ,No.94cv00244 ,

914 F.Supp. 101

2
Affirmed.